Case 4:21-cv-00011-CVE-CDL Document 17 Filed in USDC ND/OK on 08/26/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA


   FRANCIS B. ARMAH,                                       )
                                                           )
                          Petitioner,                      )
                                                           )
   v.                                                      )       Case No. 21-CV-0011-CVE-CDL
                                                           )
   JANET DOWLING,                                          )
                                                           )
                          Respondent.                      )


                                        OPINION AND ORDER

          Before the Court is respondent Janet Dowling’s motion (Dkt. # 10) to dismiss the 28 U.S.C.

   § 2254 petition for writ of habeas corpus (Dkt. # 1) filed by petitioner Francis Armah. Dowling

   urges the Court to dismiss the petition as barred by 28 U.S.C. § 2244(d)(1)’s one-year statute of

   limitations. Having considered the petition, Dowling’s motion and brief in support (Dkt. # 11), and

   Armah’s response (Dkt. # 12) in opposition to the dismissal motion, the Court finds that Dowling’s

   motion should be granted.1 The Court therefore dismisses the petition for writ of habeas corpus, with

   prejudice, as barred by the one-year statute of limitations.




   1
          On July 12, 2021, Armah filed a “notice to the court” (Dkt. # 13). The Court directed the
          Clerk of Court to docket the notice as a supplement to Armah’s response to the motion to
          dismiss. However, on further review, the Court finds that Armah filed this document only
          to notify this Court that he recently filed a fourth application for postconviction relief in state
          district court seeking relief on a new claim. The Court has not considered the contents of the
          “notice” in ruling on Dowling’s motion to dismiss.
Case 4:21-cv-00011-CVE-CDL Document 17 Filed in USDC ND/OK on 08/26/21 Page 2 of 11




   I.     Background

          Armah, a state inmate appearing pro se,2 brings this federal habeas action to challenge the

   constitutional validity of the judgment and sentence entered against him in the District Court of

   Tulsa County, Case No. CF-2015-572. Dkt. # 1, Pet., at 1.3 In that case, a jury convicted Armah of

   three counts of first degree rape (counts two, five and eight), larceny from a house (count three),

   forcible sodomy (count four), and rape by instrumentation (count six), all after former conviction of

   two or more felonies.4 Dkt. # 1, Pet., at 1; Dkt. # 11-1, at 1-2. In accordance with the jury’s

   sentencing recommendations, the trial court sentenced Armah to life without the possibility of parole

   as to counts two, five and eight, life imprisonment as to count four, 20 years’ imprisonment as to

   count six, and four years’ imprisonment as to count three. Dkt. # 11-1, at 2. The trial court ordered

   that Armah serve the sentences for counts two and eight concurrently with each other, that he serve

   the sentences for counts four, five and six concurrently with each other but consecutive to the

   sentences for counts two and eight, and that he serve the sentence for count three consecutively to

   all other sentences. Dkt. # 11-1, at 2.

          Represented by counsel, Armah filed a direct appeal in the Oklahoma Court of Criminal

   Appeals (“OCCA”), raising three claims. Dkt. # 1, Pet., at 2, 12; Dkt. # 11-1, at 10-20. The OCCA

   denied each claim on the merits and affirmed Armah’s judgment and sentence in an unpublished



   2
          Because Armah appears without counsel, the Court liberally construes Armah’s petition and
          response to the dismissal motion. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
   3
          For consistency, the Court’s citations refer to the CM/ECF header pagination.
   4
          The convictions as to counts two, three and eight were based on crimes committed against
          A.W. on December 29, 2014, and the convictions as to counts four, five and six were based
          on crimes committed against T.K. on January 26, 2015. Dkt. # 11-2, at 2 n.3.

                                                    2
Case 4:21-cv-00011-CVE-CDL Document 17 Filed in USDC ND/OK on 08/26/21 Page 3 of 11




   opinion filed April 28, 2017. Dkt. # 11-1, at 1, 10-22. Armah did not seek further direct review by

   filing a petition for writ of certiorari in the United States Supreme Court. Dkt. # 1, Pet., at 3.

          Proceeding pro se, Armah filed his first application for postconviction relief in the District

   Court of Tulsa County on March 28, 2018, raising five claims. Dkt. # 11-2, at 3-14; Dkt. # 11-3, at

   10. The state district court issued an order on July 9, 2018, denying the application. Ten days later,

   on July 19, 2018, Armah filed a motion requesting leave to file a reply to the state’s response to his

   application and a notice of postconviction appeal. Dkt. ## 11-4, 11-5. Armah did not perfect a

   timely postconviction appeal from the denial of his first application for postconviction relief. Dkt.

   # 11-6, at 2-3.

          On July 15, 2019, almost one year after filing notice of his intent to appeal from the order

   denying his first application for postconviction relief, Armah filed a second application for

   postconviction relief seeking a recommendation for a postconviction appeal out of time. Dkt. # 11-6.

   He claimed that he was denied a postconviction appeal from the denial of his first application

   through no fault of his own because “a series of institutional lockdowns . . . effectively prevented

   him from significant and meaningful access to the assistance from the prisons [sic] law clerk for

   assistance.” Dkt. # 11-6, at 2. He further claimed that he was denied all access to legal materials

   after he committed a rules violation and was placed in the segregated housing unit. Dkt. # 11-6, at

   3. The state district court denied Armah’s second application for postconviction relief on September

   17, 2019, finding that Armah failed to show that he was denied a postconviction appeal through no

   fault of his own. Dkt. # 11-7, at 2-4. Armah did not perfect a postconviction appeal from the denial

   of his second application for postconviction relief. Dkt. # 11-9, at 2.




                                                     3
Case 4:21-cv-00011-CVE-CDL Document 17 Filed in USDC ND/OK on 08/26/21 Page 4 of 11




           On January 3, 2020, Armah filed a third application for postconviction relief, seeking a

   recommendation for a postconviction appeal out of time from the orders denying his first and second

   applications for postconviction relief. Dkt. # 11-8; Dkt. # 11-10, at 1. In this application, Armah

   appeared to reassert his arguments regarding the circumstances that allegedly prevented him from

   perfecting a postconviction appeal following the denial of his first application for postconviction

   relief. Dkt. # 11-8, at 2-3. He further asserted that his failure to timely file a postconviction appeal

   following the denial of his second application for postconviction relief resulted from a facility-wide

   lockdown, between September 15, 2019, and November 5, 2019, that restricted his access to the law

   library, and his “lack of knowledge and inability to adequately communicate his objectives to the

   inmate assistant” which “caused him to misfile his appeal.” Dkt. # 11-8, at 3-4. The state district

   court denied Armah’s third application for postconviction relief on April 5, 2020, finding (again) that

   Armah failed to show that he was denied a postconviction appeal through no fault of his own. Dkt.

   # 11-9, at 2-4. Armah perfected a timely postconviction appeal in the OCCA, seeking review of the

   order denying his third application for postconviction relief, and the OCCA affirmed the denial of

   his third application for postconviction relief on August 21, 2020. Dkt. # 11-10.

           Armah filed the instant petition seeking federal habeas relief on January 7, 2021.5 Doc. 1,

   Pet., at 1.




   5
           The Clerk of Court received the petition on January 8, 2021. But Armah declares, under
           penalty of perjury, that he placed the petition in the prison’s legal mailing system, with
           proper postage affixed, on January 7, 2021. Dkt. # 1, Pet., at 14, 122. Applying the prison
           mailbox rule, the Court deems the petition filed on January 7, 2021. Houston v. Lack, 487
           U.S. 266, 276 (1988); Rule 3(d), Rules Governing Section 2254 Cases in the United States
           District Courts.

                                                      4
Case 4:21-cv-00011-CVE-CDL Document 17 Filed in USDC ND/OK on 08/26/21 Page 5 of 11




   II.     Analysis

           Dowling urges this Court to dismiss the petition as barred by the applicable statute of

   limitations. Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), state prisoners

   have one year from the latest of four triggering events in which to file a federal habeas petition. 28

   U.S.C. § 2244(d)(1). For most prisoners, the limitation period begins to run from “the date on which

   the judgment became final by the conclusion of direct review or the expiration of the time for

   seeking such review.” Id. § 2244(d)(1)(A). A state prisoner’s one-year limitation period is tolled

   for “[t]he time during which a properly filed application for State post-conviction or other collateral

   review with respect to the pertinent judgment or claim is pending.” Id. § 2244(d)(2). But the

   statutory tolling provision applies only if the prisoner properly files an application for postconviction

   relief or other collateral review in state court within the applicable one-year limitation period. Clark

   v. Oklahoma, 468 F.3d 711, 714 (10th Cir. 2006). And an application for postconviction relief or

   other collateral review is “pending” in state court, for tolling purposes, only if it is “properly filed,”

   i.e., “when its delivery and acceptance are in compliance with the applicable laws and rules

   governing filings.” Artuz v. Bennett, 531 U.S. 4, 8 (2000). In rare circumstances, the one-year

   limitation period may be tolled for equitable reasons. Holland v. Florida, 560 U.S. 631, 645 (2010);

   Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000).




                                                       5
Case 4:21-cv-00011-CVE-CDL Document 17 Filed in USDC ND/OK on 08/26/21 Page 6 of 11




           A.      The petition is untimely

           Applying 28 U.S.C. § 2244(d)(1)(A),6 Armah’s conviction became final on July 27, 2017,

   upon the expiration of the 90-day period for filing a petition for writ of certiorari in the United States

   Supreme Court for further direct review of his judgment and sentence. Gonzalez v. Thaler, 565 U.S.

   134, 150 (2012). His one-year limitation period commenced the next day, July 28, 2017, and, absent

   any statutory tolling events, would have expired on July 30, 2018. Harris v. Dinwiddie, 642 F.3d

   902, 906 n.6 (10th Cir. 2011); FED. R. CIV. P. 6(a)(1).7 Armah filed his first application for

   postconviction relief in state district court on March 28, 2018, after 243 days of his one-year

   limitation period had passed. The state district court denied his application on July 9, 2018, and,

   under state law, Armah had 30 days from that date, or until August 7, 2018, to perfect a

   postconviction appeal. OKLA. STAT. tit. 22, § 1087. Even though he did not perfect a postconviction

   appeal, Armah is entitled to statutory tolling for the 30-day period in which he could have done so.

   Gibson, 232 F.3d at 803-04. Thus, the one-year limitation period was tolled between March 28,

   2018, and August 7, 2018, while Armah’s first application for postconviction relief was pending.

   28 U.S.C. § 2244(d)(2). Armah’s one-year clock began to run again the next day, August 8, 2018,

   with 122 days left to file a timely federal habeas petition. His one-year limitation period expired on



   6
           Under some circumstances, the one-year limitation period may commence on later date based
           on the triggering events described in 28 U.S.C. § 2244(d)(1)(B), (C), and (D). Even with
           the benefit of liberal construction, the Court does not discern any arguments in the petition
           or the response to the dismissal motion suggesting that Armah’s one-year limitation period
           commenced at a later date under § 2244(d)(1)(B), (C), or (D). The Court thus confines its
           analysis to whether the petition is timely under § 2244(d)(1)(A).
   7
           The one-year limitation period would have expired on July 28, 2018. But because that was
           a Saturday, Armah had until the following Monday to file a timely habeas petition, absent
           any tolling events. FED. R. CIV. P. 6(a)(1)(C).

                                                       6
Case 4:21-cv-00011-CVE-CDL Document 17 Filed in USDC ND/OK on 08/26/21 Page 7 of 11




   December 7, 2018, the last day of the 122-day period. Because Armah filed his second and third

   applications for postconviction relief in July 2019 and January 2020, after his one-year limitation

   period expired, neither application had any tolling effect. Clark, 468 F.3d at 714; see also Gibson,

   232 F.3d at 806 (explaining that even when a state court “look[s] beyond procedural deficiencies to

   grant an appeal out of time” that “does not transform all of a petitioner’s state filings into one

   ‘properly filed’ application, which essentially ‘relates back’ to a petitioner’s original application for

   state post-conviction relief”). Consequently, the petition filed on January 7, 2021, is untimely, even

   with the benefit of statutory tolling.

           B.      Armah’s circumstances do not support equitable tolling.

           The failure to comply with § 2244(d)(1)’s one-year statute of limitations does not deprive a

   federal habeas court of jurisdiction. Holland, 560 U.S. at 645. As a result, the court may toll the

   limitation period, for equitable reasons, if the petitioner shows that he has diligently pursued his

   federal claims and that extraordinary circumstances prevented him from filing a timely petition. Id.

   at 649; Pace v. Diguglielmo, 544 U.S. 408, 418 (2005). Equitable tolling is “a rare remedy to be

   applied in unusual circumstances.” Al-Yousif v. Trani, 779 F.3d 1173, 1179 (10th Cir. 2015)

   (quoting Yang v. Archuleta, 525 F.3d 925, 929 (10th Cir. 2008)). And it is the petitioner’s burden

   to show specific facts that would support equitable tolling. Yang, 525 F.3d at 928.

           In his petition, Armah does not request equitable tolling or even acknowledge that his petition

   was not filed within the one-year limitation period.8 However, in his response to Dowling’s motion

   to dismiss, Armah alleges that several extraordinary circumstances prevented him from filing a



   8
           In the portion of the petition designated for explaining why noncompliance with the statute
           of limitations should not bar habeas relief, Armah wrote “N/A.” Dkt. # 1, Pet., at 13.

                                                      7
Case 4:21-cv-00011-CVE-CDL Document 17 Filed in USDC ND/OK on 08/26/21 Page 8 of 11




   timely petition despite his diligent efforts. Dkt. # 12, Resp., at 1-11. He specifically alleges (1) that

   he lacks legal training and had only “a little assistance from the prison law library inmate legal

   research assistant at [the] North Fork Correctional Facility” when he attempted to file his first

   postconviction appeal, and (2) that his access to the law library and the courts has been restricted by

   institutional and state-wide security lock downs, his temporary placement in a segregated housing

   unit following a rule violation, his transfer to the Davis Correctional Facility, and the coronavirus

   pandemic. Dkt. # 12, Resp., at 1-11.

           While Armah has provided the Court with specific facts to support his request for equitable

   tolling, those facts do not demonstrate either that Armah pursued his federal claims with reasonable

   diligence or that extraordinary circumstances rendered him incapable of filing a timely federal habeas

   petition. Significantly, many of the circumstances Armah describes occurred well after his one-year

   limitation period expired in December 2018. For example, Armah refers to his placement in the

   segregated housing unit between April and May 2019, his transfer to the Davis Correctional Facility

   in June 2019, a state-wide security lock down that began in September 2019, and limitations on his

   access to the law library and the courts arising from the coronavirus pandemic that began affecting

   prisons and courts in Oklahoma no earlier than March 2020. Dkt. # 12, Resp. at 6-9, 19-21. Even

   disregarding that these events occurred well after Armah’s one-year limitation period expired,

   limited access to legal materials and legal assistance, placement in administrative segregation,

   inter-facility transfers, and security lock downs are ordinary circumstances of prison life and, in most

   cases, do not constitute extraordinary circumstances that support equitable tolling. See, e.g., Dill v.




                                                      8
Case 4:21-cv-00011-CVE-CDL Document 17 Filed in USDC ND/OK on 08/26/21 Page 9 of 11




   Workman, 288 F. App’x 454, 457 (10th Cir. 2008) (unpublished)9 (rejecting prisoner’s request for

   equitable tolling based on findings that 74-day prison lock down was not extraordinary and that the

   petitioner failed to explain his delay in filing federal habeas petition after lock down ended); Yang,

   525 F.3d at 929-30 (concluding that prisoner’s limited proficiency in the English language and lack

   of access to legal materials in his first language did not warrant equitable tolling); Miller v. Marr,

   141 F.3d 976, 978 (10th Cir. 1998) (finding no equitable tolling warranted when prisoner alleged

   the prison facility “lacked all relevant statutes and case law” and “the procedure to request specific

   materials was inadequate”). Even if these circumstances had occurred before Armah’s one-year

   limitation period expired, the Court finds that they do not, collectively or individually, support

   equitable tolling.

           Armah does identify two circumstances that occurred before his one-year limitation period

   expired in December 2018. First, he claims that the state district court impeded his ability to perfect

   a postconviction appeal from the denial of his first application for postconviction relief by failing

   to send him a certified copy of the order denying relief. Dkt. # 12, Resp., at 2-3, 6. He contends that

   he acted with diligence in trying to obtain a copy by sending a letter, dated July 13, 2018, to the court

   clerk requesting a certified copy, and, after failing to receive any response, he filed his second

   application for postconviction relief on July 15, 2019, requesting leave to file an out-of-time




   9
           The Court cites this unpublished decision for its persuasive value. FED. R. APP. P. 32.1(a);
           10th Cir. R. 32.1(A).

                                                      9
Case 4:21-cv-00011-CVE-CDL Document 17 Filed in USDC ND/OK on 08/26/21 Page 10 of 11




    postconviction appeal.10 Dkt. # 12, Resp., at 3, 55-59. Second, he alleges that while he was waiting

    for a response to his July 13, 2018 letter, there was an institutional or state-wide lock down “for [an]

    extended period of time.” Dkt. # 12, Resp., at 1-2, 6. Even assuming, for the sake of argument, that

    the failure to receive a certified copy of the state district court’s order and a lock down of unknown

    duration that occurred sometime in the summer or fall of 2018 interfered with Armah’s attempt to

    timely perfect his first postconviction appeal, the fact that he waited until July 15, 2019—nearly one

    year after his postconviction appeal time expired and about seven months after his federal filing

    deadline expired—to request an out-of-time postconviction appeal undermines Armah’s contention

    that he acted with reasonable diligence in pursuing his federal claims. Without the requisite

    diligence, Armah cannot obtain equitable tolling. See Menominee Indian Tribe of Wis. v. United

    States, 577 U.S. 250, 255 (2016) (noting that Holland’s test requires the party seeking equitable

    tolling to establish “two elements,” diligent pursuit of the party’s rights and extraordinary

    circumstances that prevented timely filing).

            Based on the foregoing, the Court concludes that Armah has not met his burden to show that

    the one-year limitation period should be equitably tolled so that his petition, filed just over two years

    too late on January 7, 2021, could be deemed timely.11


    10
            Curiously, in his second application for postconviction relief wherein he sought to establish
            that he was denied a first postconviction appeal through no fault of his own, Armah did not
            mention either (1) his failure to receive a certified copy of the district court’s order or (2) his
            failure to receive a response to his July 13, 2018 letter requesting a certified copy from the
            court clerk. Dkt. # 11-6, 1-4.
    11
            Even if this Court could be persuaded that all of Armah’s cited circumstances were
            extraordinary and that he acted with reasonable diligence in his efforts to exhaust available
            state remedies before filing his federal habeas petition, the Court would still conclude that
            Armah fails to show diligence in pursuing his federal claims. Critically, after the OCCA
                                                                                            (continued...)

                                                        10
Case 4:21-cv-00011-CVE-CDL Document 17 Filed in USDC ND/OK on 08/26/21 Page 11 of 11



    III.   Conclusion

           Even with the benefit of statutory tolling, Armah failed to file his petition for writ of habeas

    corpus within the one-year statute of limitations provided in 28 U.S.C. § 2244(d)(1)(A). And Armah

    has not demonstrated that his circumstances warrant equitable tolling of the one-year limitation

    period. The Court therefore grants Dowling’s motion, and dismisses the petition, with prejudice, as

    barred by the one-year statute of limitations. The Court further concludes that reasonable jurists

    would not debate the procedural dismissal of the untimely petition and thus declines to issue a

    certificate of appealability. See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

           ACCORDINGLY, IT IS HEREBY ORDERED that:

    1.     The motion to dismiss (Dkt. # 10) is granted.

    2.     The petition for writ of habeas corpus (Dkt. # 1) is dismissed with prejudice as barred by

           the one-year statute of limitations.

    3.     A certificate of appealability is denied.

    4.     A separate judgment shall be entered in this matter.

           DATED this 26th day of August, 2021.




    11
           (...continued)
           affirmed the denial of Armah’s third application for postconviction relief, on August 21,
           2020, thereby confirming that there was nothing left for Armah to do in state court, Armah
           permitted an additional four months to pass by before he filed his federal habeas petition.

                                                       11
